DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 11,436,457 in view of Hall et al. (US 2008/0111842). 
17/816860
11,436,457
1. An image forming apparatus to which a container containing a recording material to be used for forming an image on a recording medium is attached, the image forming apparatus comprising a controller configured to:
1. An image forming apparatus to which a container containing a recording material to be used for forming an image on a recording medium is attached, the image forming apparatus comprising a controller including a processor, the controller being configured to:
 
store a period;
This limitation is an extra step that is not required in the current application.
information related to a usage of a recording material, wherein the recording material is supplied from a first container that was attached to the image forming apparatus and the second container that is being attached to the image forming apparatus.
store information based on an amount of a recording material supplied from a container that has been attached to the image forming apparatus and an amount of a recording material supplied from another container that is being attached to the image forming apparatus during the period; and
Even though this limitations are not exactly the same, as can be seen “a container” has been interpreted as corresponding to “a first container” in the current application; and “another container” has been interpreted as “the second container”

acquire a remaining period of said another container that is being attached to the image forming apparatus based on the stored period and the stored information.
This limitation is an extra step that is not required in the current application.


U.S. Patent No. 11,436,457 discloses all the subject matter as described in the table above, except to cause a display to display a remaining period of a second cartridge based on information related to a usage of a recording material,
However, Hall ‘842 teaches cause a display to display a remaining period of a second cartridge based on information related to a usage of a recording material (paragraph [0014], where the remaining time of a cartridge (this cartridge can be any cartridge, in this case interpreted as the second cartridge according to Fig. 1 and paragraph [0020], where it shows that multiple cartridges are installed and monitored),
Having a system of Hall ‘842 reference and then given the well-established teaching of US 11,436,457, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US 11,436,457 to include the limitations as taught by Hall ‘842 because in addition to providing better operator oversight and management, the method also provides information useful for cost estimating and allocation. More specifically, a user/operator may determine, with a high degree of accuracy, the amount of ink which will be consumed to complete a print job. With this information, the user may provide accurate customer estimates or, more accurately, allocate costs across multiple print jobs (paragraph [0035]).

Allowable Subject Matter
Claims 2-7, 9-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims., and if the Double Patenting Rejection is resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675